Exhibit 10.21
KONA GRILL, INC.
NOTE AND WARRANT PURCHASE AGREEMENT
THIS NOTE PURCHASE AGREEMENT (“Agreement”), is made and entered into as of the
5th day of March, 2009, among KONA GRILL, INC., a Delaware corporation
(“Company”), on the one hand, and the investors named on the attached Schedule A
(collectively the “Investors” and each individually an “Investor”), on the other
hand.
RECITALS
A. The Company wishes to issue and sell to the Investors up to $1.5 million
aggregate principal amount of 10% unsecured subordinated notes (“Notes”) and
warrants (“Warrants”) to purchase shares of the Company’s common stock, par
value $0.01 per share (“Common Stock”), the material terms of which are set
forth on Exhibit A attached hereto.
B. The Investors wish to purchase the Notes and Warrants on the terms and
subject to the conditions set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the parties agree as follows:
ARTICLE I
SALE OF NOTES
1.01 Issuance, Sale and Delivery of the Notes and Warrants. Subject to the terms
and conditions hereof and in reliance upon the representations, warranties,
covenants, and agreements contained herein, the Company hereby agrees to issue
and sell to the Investors, and each Investor hereby severally agrees to purchase
from the Company at the Closing (as hereinafter defined), (a) the aggregate
number of Notes set forth opposite the name of such Investor under the heading
“Principal Amount of Notes” on Schedule I attached hereto, and (b) Warrants to
purchase the number of Warrant Shares set forth opposite the name of such
Investor under the heading “Warrant Shares” on Schedule I attached hereto.
1.02 Closing.
(a) The sale and purchase of the Notes and Warrants shall take place at a
closing (the “Closing”) at the Company’s offices in Scottsdale, Arizona at
10:00 a.m. (local time) on March 6, 2009 (the “Closing Date”), or at such other
place, date and time as may be mutually agreed upon by the Company and the
Investors.
(b) Upon the Investors’ purchase of the Notes at the Closing, the Company shall
issue and deliver to each Investor (a) a promissory note evidencing the Notes
purchased at the Closing in the form attached hereto as Exhibit B, and (b) a
Warrant exercisable for the Warrant Shares attributable to such Investor in the
form attached hereto as Exhibit C. As payment in full for the Notes and Warrants
being purchased by it at the Closing, and against delivery of the Notes and
Warrants as aforesaid on the Closing Date, each Investor shall deliver to the
Company, by official check or wire transfer, the “Aggregate Subscription Price”
amount set forth opposite the Investor’s name on Schedule I.

 

 



--------------------------------------------------------------------------------



 



ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company hereby represents and warrants to each Investor as follows:
2.01 Organization and Corporate Power. The Company is duly incorporated and in
good standing under the laws of the State of Delaware and has all requisite
corporate power and corporate authority for the ownership and operations of its
properties and for the carrying on of its business as now conducted. The Company
has all requisite corporate power and corporate authority to execute and deliver
this Agreement, to perform all its obligations hereunder and thereunder, and to
issue, sell, and deliver the Notes and Warrants, and to issue and deliver the
shares of Common Stock issuable upon exercise of the Warrants (“Warrant
Shares”).
2.02 Authorization of Agreements and Validity.
(a) The execution and delivery by the Company of this Agreement, the performance
by the Company of its obligations hereunder, the issuance, sale, and delivery of
the Notes and Warrants, and the issuance and delivery of the Warrant Shares
shall, prior to the Closing, be duly authorized by all requisite corporate
action and will not (x) violate (i) any provision of any applicable law, or any
order of any court or other agency of government applicable to the Company,
(ii) the Certificate of Incorporation or Bylaws of the Company, or (iii) any
provision of any material agreement or other instrument to which the Company is
bound, or (y) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any such material agreement or
other instrument.
(b) This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid, and binding obligation of the Company, enforceable
in accordance with its terms except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally.
(c) Prior to the Closing, the Notes and Warrants will be duly authorized, and
when issued, sold and delivered in accordance with this Agreement for the
consideration expressed herein, will be validly issued.
(d) Prior to the Closing, the Warrant Shares will be duly reserved for issuance
upon exercise of the Warrants, and, when so issued, will be duly authorized,
validly issued, fully paid, and nonassessable shares with no personal liability
attaching to the ownership thereof and will be free and clear of all liens,
charges, and encumbrances of any nature whatsoever except for restrictions on
transfer under applicable federal and state securities laws.
(e) Neither the issuance, sale, or delivery of the Notes or Warrants, nor the
issuance and delivery of the Warrant Shares is subject to any preemptive right
of stockholders of the Company, or to any right of first refusal or other right
in favor of any person.

 

2



--------------------------------------------------------------------------------



 



2.03 Authorized Capital Stock. The authorized capital stock of the Company
consists of (i) 2,000,000 shares of preferred stock, $.01 par value, none of
which are issued or outstanding, and (ii) 15,000,000 shares of Common Stock, of
which 6,511,991 shares were issued and outstanding as of January 31, 2009. All
issued and outstanding shares of Common Stock of the Company are authorized and
validly issued, and are fully paid and nonassessable.
2.04 SEC Reports and Financial Statements. The Company has filed with the SEC,
and has heretofore made available to the Investors, true, and complete copies
of, all forms, reports, schedules, statements, and other documents required to
be filed by the Company under the Securities Exchange Act of 1934 (the “Exchange
Act”), including, but not limited to, that certain Form 8-K, dated February 10,
2009, reporting the Company’s 2008 fourth quarter and fiscal year-end financial
results (such forms, reports, schedules, statements, and other documents,
including any financial statements or schedules included herein, are referred to
as the “Company SEC Documents”). The Company SEC Documents, at the time filed,
(a) did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and (b) complied in all material respects with the applicable
requirements of the Exchange Act, and the applicable rules and regulations of
the SEC thereunder. The financial statements of the Company included in the
Company SEC Documents complied as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto, have been prepared in accordance with generally
accounting principles applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto or, in the case of the
unaudited statements, as permitted by Rule 10-01 of Regulation S-X promulgated
by the SEC) and fairly present (subject, in the case of the unaudited
statements, to normal, recurring audit adjustments, none of which will be
material) the consolidated financial position of the Company and its
consolidated subsidiaries as of the dates thereof and the consolidated results
of their operations and cash flows for the periods then ended.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
Each Investor severally represents and warrants to the Company that:
(a) it is an “accredited investor” within the meaning of Rule 501 of
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”);
(b) it has sufficient knowledge and experience in investing in companies similar
to the Company so as to be able to evaluate the risks and merits of its
investment in the Company and it is able financially to bear the risks thereof;
(c) the Notes and Warrants being purchased by the Investor are being acquired
for the Investor’s own account for the purpose of investment;

 

3



--------------------------------------------------------------------------------



 



(d) the Investor understands that (i) the neither the Notes, Warrants, or
Warrant Shares, have been registered under the Securities Act by reason of their
issuance in a transaction exempt from the registration requirements of the
Securities Act pursuant to Section 4(2) thereof or Rule 506 promulgated under
the Securities Act, (ii) the Notes, Warrants, and Warrant Shares must be held
indefinitely unless a subsequent disposition thereof is registered under the
Securities Act or is exempt from such registration, (iii) the Notes, Warrants,
and Warrant Shares will bear a legend to such effect, and (iv) the Company will
make a notation on its transfer books to such effect;
(e) no person has or will have, as a result of the transactions contemplated by
this Agreement, any right, interest, or valid claim against or upon the Company
for any commission, fee, or other compensation as a finder or broker because of
any act or omission of such Investor or any agent for the Investor;
(f) the Investor has the power and authority to enter into and to perform this
Agreement in accordance with its terms;
(g) the execution of, and performance of the transactions contemplated by, this
Agreement is not in conflict with or will not result in any material breach of
any terms, conditions, or provisions of, or constitute a material default under,
its governing documents or any material agreement or other instrument to which
the Investor is a party;
(h) the Investor understands the risks involved in the purchase of the Notes and
Warrants, including the “Risk Factors” described in the Company’s annual report
on Form 10-K for the year ended December 31, 2007 and its quarterly reports on
Form 10-Q for the quarterly periods ended March 31, 2008, June 30, 2008, and
September 30, 2008; and
(i) the Investor has carefully reviewed the representations concerning the
Company contained in this Agreement, and to the extent desired by the Investor,
has made inquiry regarding the Company, its business, prospects, and personnel.
ARTICLE IV
COVENANTS
4.01 Reservation of Conversion Shares. The Company shall at all times reserve
and keep available out of its authorized but unissued shares of Common Stock,
for the purpose of effecting the exercise of the Warrants, such number of its
duly authorized shares of Common Stock as shall be sufficient to effect the
exercise of the Warrants from time to time outstanding. If at any time the
number of authorized but unissued shares of Common Stock shall not be sufficient
to effect the exercise of the Warrants, the Company will forthwith take such
corporate action as may be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes. The Company will use reasonable efforts to obtain any authorization,
consent, approval, or other action by or make any filing with any court or
administrative body that may be required under applicable state securities laws
in connection with the issuance of shares of Common Stock upon exercise of the
Warrants.

 

4



--------------------------------------------------------------------------------



 



4.02 Rights Offering. As soon as reasonably practicable after the filing with
the SEC of the Company’s annual report on Form 10-K for the year ended
December 31, 2008, the Company will file with the SEC a registration statement
to reflect a rights offering with targeted gross proceeds to the Company of at
least $2.5 million (the “Rights Offering”) pursuant to which each stockholder of
the Company will have the right to purchase, at a per share subscription price
to be determined by the Company’s Board of Directors or a committee thereof
(which subscription price shall reflect a discount to the market price of the
Company’s Common Stock on the date of determination of such price by the
Company’s Board of Directors or a committee thereof), a number of shares of
Common Stock for each share of Common Stock held as of the record date for the
Rights Offering (as determined by the Company’s Board of Directors or a
committee thereof), and thereafter use commercially reasonable efforts to cause
such Rights Offering Registration Statement to become and remain effective for
the period of distribution contemplated thereby. The terms of the Rights
Offering shall provide that any shares of the Company’s Common Stock that are
not subscribed for in the Rights Offering shall be offered to the Investors on a
pro rata basis based on the aggregate principal amount of Notes outstanding. The
shares of Common Stock offered to the Investors will be offered at the same
subscription price per share as offered to the existing stockholders in the
Rights Offering.
4.03 Further Assurances. Prior to and following the Closing, the Company and the
Investors shall execute and deliver such documents, and take such other action,
as shall be reasonably requested by any other party hereto to carry out the
transactions contemplated by this Agreement. Without limiting the generality of
the foregoing the Company shall cause its Board of Directors (or a committee
thereof) to approve this Agreement and the transactions contemplated hereby.
ARTICLE V
MISCELLANEOUS
5.01 Expenses. Each party hereto will pay its own expenses in connection with
the transactions contemplated hereby, whether or not such transactions are
consummated.
5.02 Brokerage. Each party hereto will indemnify and hold harmless the others
against and in respect of any claim for brokerage or other commissions relative
to this Agreement or to the transactions contemplated hereby, based in any way
on agreements, arrangements, or understandings made or claimed to have been made
by such party with any third party.
5.03 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware for all purposes and in all
respects, without regard to the conflict of law provisions of such state.

 

5



--------------------------------------------------------------------------------



 



5.04 Entire Agreement. This Agreement and the Notes constitute the sole and
entire agreement of the parties with respect to the subject matter hereof. The
Exhibits and Schedule hereto are hereby incorporated herein by reference.
5.05 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute the same
instrument.
5.06 Amendments and Waivers. This Agreement may be amended or modified, and
provisions hereof may be waived, with the written consent of the Company and the
Investors.
5.07 Titles and Subtitles. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
any term or provision of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Investors have executed this Note
Purchase Agreement as of the date first above written.

            THE COMPANY:

KONA GRILL, INC.
      By:   /s/ Mark S. Robinow         Mark S. Robinow, Chief Financial
Officer              THE INVESTORS:

BBS Capital Fund, LP
      By:   BBS Capital GP, LP, its general partner       By: BBS Capital, LLC,
its general partner              By:   /s/ Berke Bakay         Berke Bakay,
Manager              /s/ Mary Jane Hauser       Mary Jane Hauser           
James Richard Jundt Irrevocable Trust — Mary Joann Jundt Trustee            
By:   /s/ Mary Joann Jundt         Mary Joann Jundt, Trustee              /s/
James Richard Jundt       James Richard Jundt   

 

7



--------------------------------------------------------------------------------



 



Schedule I
Note Schedule

                                              Aggregate       Principal Amount  
          Subscription   Name of Investor   of Notes     Warrant Shares    
Price  
 
                       
BBS Capital Fund, LP
  $ 100,000.00       10,000     $ 100,000.00  
 
                       
Mary Jane Hauser
  $ 100,000.00       10,000     $ 100,000.00  
 
                       
James Richard Jundt
                       
Irrevocable Trust — Mary Joann Jundt Trustee
  $ 380,000.00       38,000     $ 380,000.00  
 
                       
James Richard Jundt
  $ 620,000.00       62,000     $ 620,000.00  
 
                 
 
                       
Total
  $ 1,200,000.00       120,000     $ 1,200,000.00  
 
                 

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Summary of Terms

      Issuer:  
Kona Grill, Inc. (or the “Company”).
   
 
Securities:  
$1.5 million principal amount of unsecured subordinated notes (the “Notes”).
   
 
Minimum investment:  
$ 100,000
   
 
Gross Proceeds:  
$1,500,000
   
 
Interest Rate:  
10.00% cash interest, payable on the last day of each month, in arrears.
Interest rate will increase to 16.0% after the Notes are outstanding 180 days
and until the Notes are repaid.
   
 
Warrant Coverage:  
For each $100,000 invested in Notes, the Company will issue to the noteholder
three-year warrants to purchase 10,000 shares of the Company’s common stock (the
“Warrants”) at an exercise price per share equal to 120% of the five-day average
of the closing price of the Company’s common stock as quoted on the Nasdaq OMX
Market during the five trading days prior to the date of issuance.
   
 
Priority:  
The Notes shall be unsecured general obligations of the Company, subordinate in
right and payment to any senior indebtedness of the Company and senior to
holders of the Company’s common stock.
   
 
Prepayment:  
The principal and accrued interest outstanding under the Notes may be prepaid by
the Company at any time without penalty.
   
 
Mandatory Redemption:  
The principal and accrued interest outstanding under the Notes shall be due and
payable immediately upon the closing of any offering of equity securities by the
Company generating gross proceeds to the Company of at least $2,500,000 (the
“Mandatory Redemption Amount”).
   
 
Stockholder Rights Offering:  
As soon as practicable following the issuance of the Notes, the Company shall
file with the SEC a registration statement covering a rights offering to the
Company’s stockholders for the purchase of the Company’s common stock (the
“Rights Offering”) with targeted gross proceeds to the Company of at least
$2,500,000. The Company shall use commercially reasonable efforts to have the
registration statement declared effective as soon as practicable following the
filing with the SEC.
   
 
Subscription Rights:  
Any shares of the Company’s common stock that are not subscribed for in the
rights offering shall be offered to the Noteholders on a pro rata basis based on
the aggregate principal amount of Notes outstanding. These shares will be
offered to the Noteholders at the same price per share offered to existing
stockholders in the rights offering. The shares of common stock issued in the
rights offering and issued to Noteholders participating in the oversubscription
amount shall apply towards the Mandatory Redemption Amount.
   
 
Transferability:  
The Notes and Warrants shall not be assignable or transferable.
   
 
Default Provisions:  
If interest payments due to the Noteholders are more than 30 days past due, the
Notes will be in default and become due and payable to the Noteholders.

 

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Note
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
NOR UNDER ANY STATE SECURITIES LAW AND MAY NOT BE PLEDGED, SOLD, ASSIGNED OR
TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND ANY APPLICABLE STATE SECURITIES LAW REQUIREMENTS HAVE BEEN MET OR (II)
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT AND THE
REGISTRATION OR QUALIFICATION REQUIREMENTS OF APPLICABLE STATE SECURITIES LAWS
ARE AVAILABLE.
$                    .00
KONA GRILL, INC.
PROMISSORY NOTE
March 6, 2009
Kona Grill, Inc., a Delaware corporation (the “Company”), the principal office
of which is located at 7150 East Camelback Road, Suite 220, Scottsdale, Arizona
85251, for value received hereby promises to pay to                      (the
“Holder”), the principal sum of                      Dollars
($                    ), or such lesser amount as shall then be outstanding
hereunder. The principal amount hereof and any unpaid accrued interest hereon,
as set forth below, shall be due and payable on the earlier to occur of
(i) September 2, 2009 (ii) an Equity Funding Event (collectively, the “Maturity
Date”), or (ii) when declared due and payable by the Holder upon the occurrence
of an Event of Default (as defined below). Payment for all amounts due hereunder
shall be made by mail to the registered address of the Holder.
This Note is being issued pursuant to a private offering of up to $1.5 million
principal amount of notes issued by the Company during March 2009 (the “Note
Offering”).
The following is a statement of the rights of the Holder of this Note and the
conditions to which this Note is subject, and to which the Holder hereof, by the
acceptance of this Note, agrees:
1. Definitions. As used in this Note, the following terms, unless the context
otherwise requires, have the following meanings:
(i) “Company” includes any corporation which shall succeed to or assume the
obligations of the Company under this Note.
(ii) “Equity Funding Event” shall mean the closing of an offering of equity
securities by the Company generating gross proceeds to the Company of at least
$2.5 million.
(iii) “Holder,” when the context refers to a holder of this Note, shall mean any
person who shall at the time be the registered holder of this Note.

 

B-1



--------------------------------------------------------------------------------



 



2. Stated Interest Rate. Except as provided in Section 3 below, the principal
balance outstanding hereunder from time to time shall bear interest at rate of
ten percent (10.0%) per annum (the “Stated Rate”).
3. Additional Interest Rate. The “Additional Interest Rate” shall be an
aggregate of sixteen percent (16%) per annum. The principal balance outstanding
hereunder from time to time shall bear interest at the Additional Interest Rate
from the date of the occurrence of an Event of Default (as hereinafter defined)
hereunder until the earlier of: (a) the date on which the principal balance
outstanding hereunder, together with all accrued interest and other amounts
payable hereunder, are paid in full; (b) the date on which such Event of Default
is timely cured; or (c) September 2, 2009.
4. Payments. This Note shall be payable as follows:
(a) Interest Payments. Monthly installments consisting of accrued interest on
the outstanding principal hereunder, commencing on April 30, 2009, and on the
last day of each month thereafter until the principal balance outstanding
hereunder, together with all accrued interest and other amounts payable
hereunder, are paid in full.
(b) Final Payment. The principal balance outstanding hereunder, together with
all accrued interest and other amounts payable hereunder, if not sooner paid as
provided herein shall be due and payable on the Maturity Date.
5. Events of Default. If any of the events specified in this Section 5 shall
occur (each, an “Event of Default”), the Holder of this Note may, so long as
such condition exists, declare the entire principal and unpaid accrued interest
hereon immediately due and payable, by notice in writing to the Company:
(i) The Company has failed to pay interest under this Note when due and payable
and such default is not cured by the Company within thirty (30) days after the
Holder has given the Company written notice of such default; or
(ii) The Company has failed to pay the principal and all accrued, unpaid
interest on the Maturity Date; or
(iii) The institution by the Company of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by it to institution of bankruptcy or
insolvency proceedings against it or the filing by it of a petition or answer or
consent seeking reorganization or release under the federal Bankruptcy Act, or
any other applicable federal or state law, or the consent by it to the filing of
any such petition or the appointment of a receiver, liquidator, assignee,
trustee, or other similar official of the Company, or of any substantial part of
its property, or the making by it of an assignment for the benefit of creditors,
or the taking of corporate action by the Company in furtherance of any such
action; or

 

2



--------------------------------------------------------------------------------



 



(iv) If, within sixty (60) days after the commencement of an action against the
Company (and service of process in connection therewith on the Company) seeking
any bankruptcy, insolvency, reorganization, liquidation, dissolution, or similar
relief under any present or future statute, law, or regulation, such action
shall not have been dismissed or all orders or proceedings thereunder affecting
the operations or the business of the Company stayed, or if the stay of any such
order or proceeding shall thereafter be set aside, or if, within sixty (60) days
after the appointment without the consent or acquiescence of the Company of any
trustee, receiver, or liquidator of the Company or of all or any substantial
part of the properties of the Company, such appointment shall not have been
vacated; or
(v) Any declared default of the Company under any Senior Indebtedness (as
defined below) that gives the holder thereof the right to accelerate such Senior
Indebtedness, and such Senior Indebtedness is in fact accelerated by the holder.
6. Subordination. The indebtedness evidenced by this Note is hereby expressly
subordinated, to the extent and in the manner hereinafter set forth, in right of
payment to the prior payment in full of all the Company’s Senior Indebtedness,
as hereinafter defined.
6.1 Senior Indebtedness. As used in this Note, the term “Senior Indebtedness”
shall mean the principal of and unpaid accrued interest on: (i) all secured
indebtedness of the Company to banks, commercial finance lenders, insurance
companies, or other financial institutions regularly engaged in the business of
lending money, which is for money borrowed by the Company, and (ii) any such
indebtedness or any debentures, notes, or other evidence of indebtedness issued
in exchange for or to refinance such Senior Indebtedness, or any indebtedness
arising from the satisfaction of such Senior Indebtedness by a guarantor;
provided, however, that the aggregate balance of all Senior Indebtedness
outstanding at any given time shall not exceed $25,000,000 in principal amount
unless the Holder consents in writing to an amount of Senior Indebtedness in
excess of this amount.
6.2 Default on Senior Indebtedness. If there should occur any receivership,
insolvency, assignment for the benefit of creditors, bankruptcy, reorganization,
or arrangements with creditors (whether or not pursuant to bankruptcy or other
insolvency laws), sale of all or substantially all of the assets, dissolution,
liquidation, or any other marshalling of the assets and liabilities of the
Company, or if this Note shall be declared due and payable upon the occurrence
of an event of default with respect to any Senior Indebtedness, then (i) no
amount shall be paid by the Company in respect of the principal of or interest
on this Note at the time outstanding, unless and until the principal of and
interest on the Senior Indebtedness then outstanding shall be paid in full, and
(ii) no claim or proof of claim shall be filed with the Company by or on behalf
of the Holder of this Note that shall assert any right to receive any payments
in respect of the principal of and interest on this Note, except subject to the
payment in full of the principal of and interest on all of the Senior
Indebtedness then outstanding.

 

3



--------------------------------------------------------------------------------



 



6.3 Effect of Subordination. Subject to the rights, if any, of the holders of
Senior Indebtedness under this Section 6 to receive cash, securities, or other
properties otherwise payable or deliverable to the Holder of this Note, nothing
contained in this Section 6 shall impair, as between the Company and the Holder,
the obligation of the Company, subject to the terms and conditions hereof, to
pay to the Holder the principal hereof and interest hereon as and when the same
become due and payable, or shall prevent the Holder of this Note, upon default
hereunder, from exercising all rights, powers, and remedies otherwise provided
herein or by applicable law.
6.4 Subrogation. Subject to the payment in full of all Senior Indebtedness and
until this Note shall be paid in full, the Holder shall be subrogated to the
rights of the holders of Senior Indebtedness (to the extent of payments or
distributions previously made to such holders of Senior Indebtedness pursuant to
the provisions of Section 6.2 above) to receive payments or distributions of
assets of the Company applicable to the Senior Indebtedness. No such payments or
distributions applicable to the Senior Indebtedness shall, as between the
Company and its creditors, other than the holders of Senior Indebtedness and the
Holder, be deemed to be a payment by the Company to or on account of this Note;
and for the purpose of such subrogation, no payments or distributions to the
holders of Senior Indebtedness to which the Holder would be entitled except for
the provisions of this Section 6 shall, as between the Company and its
creditors, other than the holders of Senior Indebtedness and the Holder, be
deemed to be a payment by the Company to or on account of the Senior
Indebtedness.
6.5 Undertaking. By its acceptance of this Note, the Holder agrees to execute
and deliver such documents as may be reasonably requested from time to time by
the Company or the lender of any Senior Indebtedness in order to implement the
foregoing provisions of this Section 6.
7. Prepayment. Upon prior written notice to the Holder, the Company may at any
time prepay in whole or in part, without penalty, the principal sum, plus
accrued interest to date of payment, of this Note.
8. Assignment. Neither the Company nor Holder may assign or transfer this Note
without the consent of the other party. Subject to the receipt of such consent
(which shall not be unreasonably withheld), and subject to the restrictions on
transfer described in Section 10 below, the rights and obligations of the
Company and the Holder of this Note shall be binding upon and benefit the
successors, assigns, heirs, administrators, and transferees of the parties.
9. Waiver and Amendment. Any provision of this Note may be amended, waived, or
modified upon the written consent of (a) the Company and Holder, and (b) Holders
of at least a majority of the aggregate principal amount of Notes issued in the
Note Offering.

 

4



--------------------------------------------------------------------------------



 



10. Transfer of This Note. In the event the Company and Holder consent to the
transfer of this Note as provided in Section 8, with respect to any offer, sale,
or other disposition of this Note, the Holder will give written notice to the
Company prior thereto, describing briefly the manner thereof, together with a
written opinion of such Holder’s counsel, to the effect that such offer, sale,
or other distribution may be effected without registration or qualification
(under any federal or state law then in effect). Promptly upon receiving such
written notice and reasonably satisfactory opinion, if so requested, the Company
shall notify such Holder that such Holder may sell or otherwise dispose of this
Note or such securities, all in accordance with the terms of the notice
delivered to the Company. If a determination has been made pursuant to this
Section 10 that the opinion of counsel for the Holder is not reasonably
satisfactory to the Company, the Company shall so notify the Holder promptly
after such determination has been made. Each Note thus transferred shall bear a
legend as to the applicable restrictions on transferability in order to ensure
compliance with the Securities Act, unless in the opinion of counsel for the
Company such legend is not required.
11. Notices. Any notice, request, or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given on the
date of service if personally served on the party to whom such notice is to be
given, on the date of transmittal of service via telecopy to the party to whom
notice is to be given (with a confirming copy delivered within 24 hours
thereafter), or on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified mail,
postage prepaid, or via a recognized overnight courier providing a receipt for
delivery and properly addressed at the respective addresses of the parties as
set forth herein. Any party hereto may by notice so given change its address for
future notice hereunder.
12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Delaware, excluding that body of law
relating to conflict of laws.
13. Heading; References. All headings used herein are used for convenience only
and shall not be used to construe or interpret this Note. Except where otherwise
indicated, all references herein to Sections refer to Sections hereof.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Note to be issued this 6th day
of March, 2009.

            KONA GRILL, INC.
      By:           Mark S. Robinow, Chief Financial Officer   

         
Name of Holder:
       
 
       
Address:
       
 
 
 
   
 
 
 
   

 

6



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Warrant
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND MAY NOT BE SOLD, OFFERED FOR SALE, ASSIGNED, TRANSFERRED, OR
OTHERWISE DISPOSED OF, UNLESS REGISTERED PURSUANT TO THE PROVISIONS OF THE
SECURITIES ACT OR AN OPINION OF COUNSEL IS OBTAINED STATING THAT SUCH
DISPOSITION IS IN COMPLIANCE WITH AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION.
March 6, 2009
KONA GRILL, INC.
Warrant for the Purchase of Shares of Common Stock
No. CW-___
For value received, this Warrant is hereby issued by Kona Grill, Inc., a
Delaware corporation (the “Company”), to
                                         (the “Holder”). Subject to the
provisions of this Warrant, the Company hereby grants to Holder the right to
purchase from the Company
                                                            
(                    ) fully paid and non-assessable shares of Common Stock, at
a price per share equal to the Exercise Price. The “Exercise Price” shall be
equal to $                    .                     per share.
The term “Common Stock” means the Common Stock, par value $.01 per share, of the
Company as set forth in the Company’s Amended and Restated Certificate of
Incorporation, as amended. The number of shares of Common Stock to be received
upon the exercise of this Warrant may be adjusted from time to time as
hereinafter set forth. The shares of Common Stock deliverable upon such
exercise, and as adjusted from time to time, are hereinafter referred to as
“Warrant Stock.” The term “Other Securities” means any other equity or debt
securities that may be issued by the Company in addition thereto or in
substitution for the Warrant Stock.

 

C-1



--------------------------------------------------------------------------------



 



The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held, subject to all of the conditions, limitations,
and provisions set forth herein. The date of this Warrant shall be referred to
as the “Base Date”.
1. Exercise of Warrant. Subject to the terms and conditions set forth herein,
this Warrant may be exercised in whole or in part, pursuant to the procedures
provided below, at any time on or before March 6, 2012 (the “Expiration Date”)
or, if such day is a day on which banking institutions in Arizona are authorized
by law to close, then on the next succeeding day that shall not be such a day.
To exercise this Warrant the Holder shall present and surrender this Warrant to
the Company at its principal office, with the Warrant Exercise Form attached
hereto duly executed by the Holder and accompanied by payment (either (a) in
cash or by check, payable to the order of the Company, (b) by cancellation by
the Holder of indebtedness or other obligations of the Company to the Holder, or
(c) by a combination of (a) or (b)), of the aggregate Exercise Price for the
total aggregate number of shares for which this Warrant is exercised. Upon
receipt by the Company of this Warrant, together with the executed Warrant
Exercise Form and payment of the Exercise Price for the Warrant Stock to be
acquired, in proper form for exercise, and subject to the Holder’s compliance
with all requirements of this Warrant for the exercise hereof, the Holder shall
be deemed to be the holder of record of the shares of Common Stock (or Other
Securities) issuable upon such exercise, notwithstanding that the stock transfer
books of the Company shall then be closed or that certificates representing such
shares of Common Stock shall not then be actually delivered to the Holder;
provided, however, that no exercise of this Warrant shall be effective, and the
Company shall have no obligation to issue any Common Stock or Other Securities
to the Holder upon any attempted exercise of this Warrant, unless the Holder
shall have first delivered to the Company, in form and substance reasonably
satisfactory to the Company, appropriate representations so as to provide the
Company reasonable assurances that the securities issuable upon exercise may be
issued without violation of the registration requirements of the Securities Act
and applicable state securities laws, including without limitation
representations that the exercising Holder is an “accredited investor” as
defined in Regulation D under the Securities Act and that the Holder is familiar
with the Company and its business and financial condition and has had an
opportunity to ask questions and receive documents relating thereto to his
reasonable satisfaction.
2. Net Issue Exercise. Notwithstanding any provisions herein to the contrary, if
the fair market value of one share of Common Stock is greater than the Exercise
Price (at the date of calculation as set forth below), in lieu of exercising
this Warrant for cash, the Holder may elect to receive shares equal to the value
(as determined below) of this Warrant (or the portion thereof being canceled) by
surrender of this Warrant at the principal office of the Company together with
the properly endorsed Notice of Exercise and notice of such election in which
event the Company shall issue to the Holder a number of shares of Common Stock
computed using the following formula:

                  X   =  
Y (A-B)
                      A

             
 
  Where   X =   the number of shares of Common Stock to be issued to the Holder
 
           
 
      Y =   the number of shares of Common Stock purchasable under the Warrant
or, if only a portion of the Warrant is being exercised, the portion of the
Warrant being canceled (at the date of such exercise)
 
           
 
      A =   the fair market value of one share of the Company’s Common Stock (at
the date of such exercise)
 
           
 
      B =   Exercise Price (as adjusted to the date of such exercise)

 

2



--------------------------------------------------------------------------------



 



3. Reservation of Shares. The Company will at all times reserve for issuance and
delivery upon exercise of this Warrant all shares of Common Stock or other
shares of capital stock of the Company (and Other Securities) from time to time
receivable upon exercise of this Warrant. All such shares (and Other Securities)
shall be duly authorized and, when issued upon such exercise, shall be validly
issued, fully paid, and non-assessable and free of all preemptive rights.
4. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the exercise of this Warrant, but the Company shall
pay the Holder an amount equal to the Fair Market Value (as defined below) of
such fractional share of Common Stock in lieu of each fraction of a share
otherwise called for upon any exercise of this Warrant.
5. Fair Market Value. For purposes of this Warrant, the Fair Market Value of a
share of Common Stock (or Other Security) shall be determined as of any date
(the “Value Date”) by the Company’s Board of Directors in good faith; provided,
however, that where there exists a public market for the Company’s Common Stock
on the Value Date, the fair market value per share shall be either:
(a) If the Common Stock is listed on a national securities exchange or admitted
to unlisted trading privileges on such exchange, the Fair Market Value shall be
the last reported sale price of the security on such exchange or system on the
last business day prior to the Value Date or if no such sale is made on such
day, the average of the closing bid and asked prices for such day on such
exchange or system; or
(b) If the Common Stock is not so listed or so admitted to unlisted trading
privileges, the Fair Market Value shall be the mean of the last reported bid and
asked prices reported by the National Quotation Bureau, Inc. on the last
business day prior to the Value Date.
6. Assignment or Loss of Warrant. The Holder may not assign or transfer this
Warrant without the consent of the Company. Subject to receipt of such written
consent by the Company and subject to the transfer restrictions herein
(including Section 9), upon surrender of this Warrant to the Company or at the
office of its stock transfer agent, if any, with the Assignment Form annexed
hereto duly executed and funds sufficient to pay any transfer tax, the Company
shall, without charge, execute and deliver a new Warrant in the name of the
assignee named in such instrument of assignment and this Warrant shall promptly
be canceled. Upon receipt by the Company of evidence reasonably satisfactory to
it of the loss, theft, destruction, or mutilation of this Warrant, and of
reasonably satisfactory indemnification by the Holder, and upon surrender and
cancellation of this Warrant, if mutilated, the Company shall execute and
deliver a replacement Warrant of like tenor and date.
7. Rights of the Holder. The Holder shall not, by virtue hereof, be entitled to
any rights of a stockholder in the Company, either at law or in equity, and the
rights of the Holder are limited to those expressed in this Warrant.

 

3



--------------------------------------------------------------------------------



 



8. Adjustments.
8.1 Adjustment for Recapitalization. If the Company shall at any time after the
Base Date subdivide its outstanding shares of Common Stock (or Other Securities
at the time receivable upon the exercise of the Warrant) by recapitalization,
reclassification, or split-up thereof, or if the Company shall declare a stock
dividend or distribute shares of Common Stock to its stockholders, the number of
shares of Common Stock (or Other Securities) subject to this Warrant immediately
prior to such subdivision shall be proportionately increased, and if the Company
shall at any time after the Base Date combine the outstanding shares of Common
Stock by recapitalization, reclassification, or combination thereof, the number
of shares of Common Stock subject to this Warrant immediately prior to such
combination shall be proportionately decreased. Any such adjustment and
adjustment to the Exercise Price pursuant to this Section 8.1 shall be effective
at the close of business on the effective date of such subdivision or
combination or if any adjustment is the result of a stock dividend or
distribution then the effective date for such adjustment based thereon shall be
the record date therefor.
Whenever the number of shares of Common Stock purchasable upon the exercise of
this Warrant is adjusted, as provided in this Section 8.1, the Exercise Price
shall be adjusted to the nearest cent by multiplying such Exercise Price
immediately prior to such adjustment by a fraction (x) the numerator of which
shall be the number of shares of Common Stock purchasable upon the exercise
immediately prior to such adjustment, and (y) the denominator of which shall be
the number of shares of Common Stock so purchasable immediately thereafter.
8.2 Adjustment for Reorganization, Consolidation, Merger, Etc. In case of any
reorganization of the Company (or any other corporation, the securities of which
are at the time receivable on the exercise of this Warrant) after the Base Date
or in case after such date the Company (or any such other corporation) shall
consolidate with or merge into another corporation or convey all or
substantially all of its assets to another corporation, then, and in each such
case, the Holder of this Warrant upon the exercise thereof as provided in
Section 1 at any time after the consummation of such reorganization,
consolidation, merger, or conveyance, shall be entitled to receive, in lieu of
the securities and property receivable upon the exercise of this Warrant prior
to such consummation, the securities or property to which such Holder would have
been entitled upon such consummation if such Holder had exercised this Warrant
immediately prior thereto; in each such case, the terms of this Warrant shall be
applicable to the securities or property receivable upon the exercise of this
Warrant after such consummation.
8.3 Certificate as to Adjustments. The adjustments provided in this Section 8
shall be interpreted and applied by the Company in such a fashion so as to
reasonably preserve the applicability and benefits of this Warrant (but not to
increase or diminish the benefits hereunder). In each case of an adjustment in
the number of shares of Common Stock receivable on the exercise of the Warrant,
the Company at its expense will promptly compute such adjustment in accordance
with the terms of the Warrant and prepare a certificate executed by two
executive officers of the Company setting forth such adjustment and showing in
detail the facts upon which such adjustment is based. The Company will forthwith
mail a copy of each such certificate to each Holder.

 

4



--------------------------------------------------------------------------------



 



8.4 Notices of Record Date, Etc. In the event that:
(a) the Company shall declare any dividend or other distribution to the holders
of Common Stock, or authorizes the granting to Common Stock holders of any right
to subscribe for, purchase, or otherwise acquire any shares of stock of any
class or any other securities; or
(b) the Company authorizes any capital reorganization of the Company, any
reclassification of the capital stock of the Company, any consolidation or
merger of the Company with or into another corporation, or any conveyance of all
or substantially all of the assets of the Company to another corporation or
entity; or
(c) the Company authorizes any voluntary or involuntary dissolution,
liquidation, or winding up of the Company, then, and in each such case, the
Company shall mail or cause to be mailed to the holder of this Warrant at the
time outstanding a notice specifying, as the case may be, (i) the date on which
a record is to be taken for the purpose of such dividend, distribution, or
right, and stating the amount and character of such dividend, distribution, or
right, or (ii) the date on which such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation, or winding up is to
take place, and the time, if any is to be fixed, as to which the holders of
record of Common Stock (or such other securities at the time receivable upon the
exercise of the Warrant) shall be entitled to exchange their shares of Common
Stock (or such Other Securities) for securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation, or winding up. Such notice shall be mailed at least
20 days prior to the date therein specified.
8.5 No Impairment. The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Section 8 and in the taking of
all such action as may be necessary or appropriate in order to protect the
rights of the Holder of this Warrant against impairment.
9. Transfer to Comply with the Securities Act. Subject to obtaining the written
consent of the Company as provided in Section 6, this Warrant and any Warrant
Stock or Other Securities may not be sold, transferred, pledged, hypothecated,
or otherwise disposed of except as follows: (a) to a person who, in the opinion
of counsel to the Company, is a person to whom this Warrant or the Warrant Stock
or Other Securities may legally be transferred without registration and without
the delivery of a current prospectus under the Securities Act with respect
thereto and then only against receipt of an agreement of such person to comply
with the provisions of this Section 9 with respect to any resale or other
disposition of such securities; or (b) to any person upon delivery of a
prospectus then meeting the requirements of the Securities Act relating to such
securities and the offering thereof for such sale or disposition, and thereafter
to all successive assignees.

 

5



--------------------------------------------------------------------------------



 



10. Legend. Unless the shares of Warrant Stock or Other Securities have been
registered under the Securities Act, upon exercise of any of the Warrants and
the issuance of any of the shares of Warrant Stock, all certificates
representing shares shall bear on the face thereof substantially the following
legend:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, OFFERED FOR SALE,
ASSIGNED, TRANSFERRED, OR OTHERWISE DISPOSED OF, UNLESS REGISTERED PURSUANT TO
THE PROVISIONS OF THAT ACT OR UNLESS AN OPINION OF COUNSEL TO THE CORPORATION IS
OBTAINED STATING THAT SUCH DISPOSITION IS IN COMPLIANCE WITH AN AVAILABLE
EXEMPTION FROM SUCH REGISTRATION.
11. Notices . All notices required hereunder shall be in writing and shall be
deemed given when telegraphed, delivered personally, or within two days after
mailing when mailed by certified or registered mail, return receipt requested,
to the Company or the Holder, as the case may be, for whom such notice is
intended, if to the Holder, at the address of such party shown on the books of
the Company, or if to the Company, to 7150 East Camelback Road, Suite 220,
Scottsdale, AZ 85251, at the address set forth on the signature page hereof,
Attn: President, or at such other address of which the Company or the Holder has
been advised by notice hereunder.
12. Applicable Law. The Warrant is issued under and shall for all purposes be
governed by and construed in accordance with the laws of the state of Delaware,
without regard to the conflict of laws provisions of such state.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.

              KONA GRILL, INC.
 
       
 
  By:    
 
       
 
      Mark S. Robinow, Chief Financial Officer
 
            Address:
 
            7150 E. Camelback Road, Suite 220
Scottsdale, Arizona 85251

 

7



--------------------------------------------------------------------------------



 



WARRANT EXERCISE FORM
The undersigned hereby irrevocably elects to (i) exercise the within Warrant to
purchase                      shares of the Common Stock of Kona Grill, Inc., a
Delaware corporation, pursuant to the provisions of Section 1 of the attached
Warrant, and hereby makes payment of $                     in payment therefor,
or (ii) exercise this Warrant for the purchase of                      shares of
Common Stock, pursuant to the provisions of Section 2 of the attached Warrant.
The undersigned’s execution of this form constitutes the undersigned’s agreement
to all the terms of the Warrant and to comply therewith.

               
 
  Signature    
 
  Print Name:    
 
     
 
 
 
                  Signature, if jointly held
 
  Print Name:    
 
     
 
 
 
             
 
  Date    

 

8



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
FOR VALUE RECEIVED                                         (“Assignor”) hereby
sells, assigns, and transfers unto                                         
(“Assignee”) all of Assignor’s right, title, and interest in, to and under
Warrant No. CW-                     issued by Kona Grill, Inc., dated March
                    , 2009.
DATED:                                         

              ASSIGNOR:
 
             
 
  Signature    
 
  Print Name:    
 
     
 
 
 
                  Signature, if jointly held     Print Name:
 
     
 
 
 
            ASSIGNEE:

The undersigned agrees to all of the terms of the Warrant and to comply
therewith.

               
 
  Signature    
 
  Print Name:    
 
     
 
 
 
                  Signature, if jointly held     Print Name:
 
     
 
 

Accepted and agreed (pursuant to Sections 6 and 9 of the Warrant):

              KONA GRILL, INC.    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
     
 
   

 

9